Jackson, C. J.
Where suit was brought for the killing of a mule by a railroad train, and on the trial only the engineer was sworn for the defendant, to show the use of all ordinary and reasonable care, although he testified that the fireman was engaged with firing at the time ; and where there was a difference of opinion about the distance-at which the mule could have been seen, and there was some conflict between the testimony of the engineer and statements testified by other-witnesses to have been made by him as to reversing the engine and blowing on the brakes, there was no abuse of discretion in refusing a new trial on the ground that the verdict was contrary to law and evidence.
(.a) The presumption of negligence against a railroad company in-such a case is a troublesome one to overcome; and to do it successfully it is better that the agents of the company stationed on the engine should be all called.
Judgment affirmed.